Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haselhorst (US 20160347369 A1), henceforth referred to as Haselhorst.
Regarding Claim 1, Haselhorst teaches a vehicle subframe to be attached to a vehicle body (Paragraph [0003]: “The invention relates to a front axle support for a motor vehicle, comprising side members and a crossmember interconnecting the side members”), the vehicle subframe comprising: a cross member formed from a plate member (Paragraph [0030]: “Furthermore, the front axle support 1 comprises a supporting and stiffening element 8, which is formed for example from an upper sheet metal shell 8.1 and a lower sheet metal shell 8.2 “), and extending in a width direction of the vehicle body while connecting a pair of arm support portions (Figure 4: Suspension arms 14 connected to each other through cross member 5 in a longitudinal direction), the pair of arm support portions being located opposite to each other in a width direction of the vehicle body to support a pair of suspension arms correspondingly (Figure 4: suspension arms 14 opposite each other in the vehicle width direction); and a pair of mounting members disposed opposite to each other in the width direction (Figure 1: mounting members upon which brackets 9 and 10 are attached), each of which is formed from a plate member (Figure 1: mounting members upon which brackets 9 and 10 are attached, are depicted as a plate construction) and extends toward an outer side in the width direction (Figure 2: said mounting members extend toward an outer side in the vehicle width direction) while protruding toward an upward side in an upward-downward direction of the vehicle body (Figure 2: said mounting members have mounting holes protruding in the vehicle up-down direction), the pair of mounting members being provided with a pair of vehicle-body mounting portions correspondingly (Claim 1: “A front axle support for a motor vehicle, comprising side members and a crossmember interconnecting the side members”), wherein the cross member includes an upper front cross member and an upper rear cross member disposed on a rearward side relative to the upper front cross member in a forward-rearward direction of the vehicle body (Figure 1: Depicts upper side of cross members 4 and 5), and a lower cross member disposed on a downward side relative to the upper front cross member and the upper rear cross member in the upward-downward direction (Paragraph [0030]: “a lower sheet metal shell 8.2 connected thereto by means of welding. The upper sheet metal shell 8.1 extends along a central portion of the crossmember 4 and directly adjoins said crossmember. The ends of the lower sheet metal shell 8.2 are connected to the side members 2, 3”. Furthermore, figure 4 depicts lower sheet metal shell 8.2 below the crossmembers 4 and 5), the lower cross member being joined to the upper front cross member and the upper rear cross member (Paragraph [0030]: “Furthermore, the front axle support 1 comprises a supporting and stiffening element 8, which is formed for example from an upper sheet metal shell 8.1 and a lower sheet metal shell 8.2 connected thereto by means of welding. The upper sheet metal shell 8.1 extends along a central portion of the crossmember 4 and directly adjoins said crossmember. The ends of the lower sheet metal shell 8.2 are connected to the side members 2“. Crossmember 5 is joined to 8.2 lower sheet metal shell through side members 2 and 3.), the pair of arm support portions includes an end portion on an outer side of a wall portion in the width direction on a forward side of the upper front cross member in the forward-rearward direction (Figure 4: Arms 14 attached to plate members, with an end portion. Figure 1: end portion of arm attachment member comprised of  sheet metal part 7 on upper side of upper front crossmember 5), and wall portions of the pair of mounting members on the forward side (Figure 4: Arms 14 attached to plate members on cross member 5), and between the pair of arm support portions in the width direction, the upper front cross member and the lower cross member cooperate with each other to have a closed vertical cross-section that is continuous in the width direction in cross-section taken along a plane parallel to a plane defined by the forward-rearward direction and the upward-downward direction (Paragraph [0013]: “The crossmember in the form of a hollow body preferably has a closed profile” “In particular, the crossmember can be composed of an upper sheet metal shell and a lower sheet metal shell connected thereto”).
Regarding Claim 2, Haselhorst teaches that the upper rear cross member and the lower cross member include a support portion for a mounting member for an engine of the vehicle on the rearward side relative to the closed vertical cross-section (Paragraph [0030]: “Holders or brackets 9, 10 are attached to the side members 2, 3 for bearing the vehicle engine or drive components” at the rear of the subframe).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haselhorst, in view of Svacha (US 20190210651 A1), henceforth referred to as Svacha.
Regarding Claim 3, Haselhorst does not specifically disclose differing material thicknesses of the cross members. However, Svacha teaches a thickness of the upper front cross member is set greater than a thickness of the upper rear cross member and a thickness of the lower cross member (Paragraph [0049]: “For instance, the third subframe cross member 150 may have a thicker configuration or may be provided with fewer voids or openings than the other cross members”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subframe structure of Haselhorst with the differing material thicknesses of Svacha in order to achieve a higher strength to weight ratio for the subframe (Paragraph [0049]: “to help withstand load forces since the third subframe cross member 150 may be positioned near or at an end of the vehicle or bumper of the vehicle”)
Regarding Claim 4, Haselhorst, as modified, teaches that the upper front cross member and the lower cross member constitute an overlapping portion in which the upper front cross member and the lower cross member overlap one another in the upward-downward direction (Paragraph [0030]: “8, which is formed for example from an upper sheet metal shell 8.1 and a lower sheet metal shell 8.2 connected thereto by means of welding”), and in the overlapping portion, an elongated hole is provided on one of the upper front cross member and the lower cross member, and extends in the width direction (Paragraph [0018]: “the hole for receiving the fastening element is formed in a cover-like metal plate (metal blank) rigidly connected to the shaped metal part. In this case, the metal plate (metal blank) and the crossmember are preferably welded together”), and the upper front cross member and the lower cross member are welded into an integral piece at a peripheral edge portion of the elongated hole (Figure 3 and paragraph [0034]: the shaped metal part 19 is in the form of a channel-shaped shell. At its lower end, it has a flange 19.1 that grips the lower sheet metal shell 4.2 of the crossmember 4 from below. A metal plate (metal blank) 19.2, which is provided with the opening 20, preferably a hole, for receiving the fastening element” and Paragraph [0030]: “an upper sheet metal shell 8.1 and a lower sheet metal shell 8.2 connected thereto by means of welding. The upper sheet metal shell 8.1 extends along a central portion of the crossmember 4 and directly adjoins said crossmember”)
Regarding Claim 5, Haselhorst, as modified, teaches that the elongated hole includes a first elongated hole and a second elongated hole located side by side in the width direction (Figure 2 and Paragraph [0034]: “A metal plate (metal blank) 19.2, which is provided with the opening 20, preferably a hole, for receiving the fastening element 21”), and one of the upper front cross member and the lower cross member includes a reinforcement portion extending in the forward-rearward direction (Paragraph [0042]: “The shaped metal parts 19 on the one hand and the upper sheet metal shell 4.1 or the lower sheet metal shell 4.2 on the other are preferably made of sheet steel of different thicknesses and/or of different grades in order to optimize the flexural rigidity of the front axle support 1, in particular of the crossmember 4”) while having a shape protruding in the upward direction or the downward direction between the first elongated hole and the second elongated hole (Figure 1: Sheet metal section 4.2 protrudes downward between sections 19.2).

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Kramer (EP2415654B1), which discloses an automobile subframe. It further includes Fujiki (US7857349B2), which discloses upper and lower shell construction for a vehicle subframe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614